DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Bluetooth headset for truckers in view of Audio Technica disclose a convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece, and wherein a second end of the headband includes a receptacle; a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device; an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device; and but do not expressly disclose the limitation a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when a headpad is plugged into the receptacle. Chen disclose a stereophonic to monophonic audio output conversion but does not disclose . 
None of the prior art of record disclose in their entirety or in combination the claimed limitation “a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when a headpad is plugged into the receptacle.”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651